On Rehearing.
Howehii, J.
A rehearing has been granted in this case for the purpose of amending the decree on the prayer of the appellant, to the effect that she be recognized as the legal owner of the stock claimed, or her right to claim it be reserved.
As the alleged transferree of the stock was not a party to this suit, the plaintiff could not justly be recognized as owner of the stock in question; but we think a legitimate sequence to our opinion heretofore expressed, is a reservation of her right to claim said stock in a proper proceeding.
It is therefore ordered, that the decree rendered herein by us be amended by adding the words, “ and that plaintiff’s right to claim in a direct action the stock in controversy herein be reserved.”